Title: To George Washington from Alexander Hamilton, 28 August 1790
From: Hamilton, Alexander
To: Washington, George

 

Treasury Department [New York] August 28th 1790

The Secretary of the Treasury has the honor respectfully to submit to the President of the U. States for his determination a request from the Naval Officer of the District of New York. The Secretary humbly remarks, that it appears desireable, as far as possible, to avoid absences of such important Officers for so long a duration, but that if the nature of the reasons should induce the President to grant the request, the naval Officer will no doubt leave his public business in the hands of a Deputy, of competent abilities, for whom he will be responsible.

Alexander HamiltonSecretary of the Treasury

